Citation Nr: 1508507	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-35 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to January 31, 2012, for the award of a 70 percent rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The rating decision granted the Veteran's claim of service connection for PTSD and assigned a 30 percent rating, effective November 1, 2006.  The Veteran filed a Notice of Disagreement (NOD) with the rating assigned in April 2012.  Then, in August 2012, the RO issued a rating decision that granted a 70 percent rating, effective January 31, 2012.  The Veteran filed another NOD, expressing disagreement with the effective date of the 70 percent rating, in August 2012.  The RO issued a Statement of the Case (SOC) in November 2012, and the Veteran submitted his Substantive Appeal, VA Form 9, in November 2012.

Also, the record reflects that in an August 2012 rating decision, the RO awarded a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  The Veteran did not express disagreement with the effective date assigned the award of TDIU.  Thus, no action on the part of the Board is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  Prior to January 31, 2012, the Veteran's PTSD symptoms do not more nearly approximate findings consistent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.
 
2.  From November 1, 2006 through January 30, 2012, the Veteran's PTSD symptomatology was most closely approximated by occupational and social impairment with reduced reliability and productivity.





CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 31, 2012, for the award of a 70 percent rating for PTSD have not been met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.156(b), 3.400 (2014).
 
2. The criteria for an initial disability rating of 50 percent for PTSD have been more nearly approximated for the period from November 1, 2006 through January 30, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.156(b), 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in May 2011 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the types of evidence which impacts those determinations.  The claim was last readjudicated by the RO in November 2012.  As such, the timing requirement is met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA treatment records, Social Security Administration records, and VA examination reports.

 As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Earlier Effective Date

The Veteran asserts that he should be awarded an earlier effective date for the grant of a 70 percent rating for PTSD. 


A.  Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In general, unless specifically provided otherwise, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2014).

With regard to claims for increase, VA laws and regulations provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor, "unless specifically provided otherwise."  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria a 10 percent rating is assigned for an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).
While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.


B.  Factual Background

Turning to the evidence of record, VA treatment records dated from 2003 show that PTSD was consistently listed on the Veteran's problem list.  A treatment record from October 2006 indicates that the Veteran reported feelings of depression, helplessness, apathy, dejection, withdrawal, anger, rage, anxiety, fear, flashbacks, and occasional suicidal thoughts.  The Veteran also reported that he was hypervigilant and had sleep disturbances with nightmares.  He was provided an initial DSM-IV diagnosis of PTSD, chronic, and major depression.  The Veteran was enrolled in treatment in order to improve his quality of life and improve the management of his emotions and symptoms related to PTSD and depression; he was also prescribed medication to assist in the management of his symptoms.  

The Veteran was seen for mental health visits in November 2006, December 2006 and January 2007.  On each occasion, he described feelings of depression and anxiety; he reported that he experiences flashbacks and has difficulty sleeping.  He was oriented in all spheres, had a cooperative attitude, good eye contact, appropriate affect and his mood was upbeat and positive.  The examiner found that his speech was normal, his thought process was intact, and his thought content showed no manifestation of psychoses.  At his January 2007 visit, the Veteran stated that his psychotropic medications were effective and reported getting approximately 5 hours of sleep per night.  He reported that he was having a new home built and that he has handled problems in a rational and reasonable way.  He also reported that he continued coaching basketball, and that he enjoyed it.  He was assigned a GAF score of 50 at each appointment.  A notation from February 2009 indicated that the Veteran had a negative PTSD screen.  Another note, from June 2011, indicated that the Veteran had no thoughts or feelings related to depression. 

An October 2008 psuchiatric evaluation was performed at Appalachian Psychiatric Services by Dr. A.F.  At that time, the physician diagnosed the Veteran with major affective illness (depression) and PTSD.  The physician assigned the Veteran a GAF score of 50.  The physician noted the Veteran's oral history of his psychiatric problems, to include the stressful events that the Veteran has alleged he experienced while stationed in Vietnam.  The Veteran reported recurrent bad dreams and nightmares about the incident and other incidents.  He also reported recurrent flashbacks and intrusive thoughts.  He told the physician that he feels that many things happened to him that he "cannot get over."  He also reported that he is easily startled, has intrusive thoughts, and experiences problems with recurrent severe depression.  He further reported feelings of hopelessness and helplessness; he reported that he feels "tired and run down."  He stated that he has no pep, no energy, and no desire to do much.  He reported getting about four hours of sleep per night, and he described problems falling and staying asleep.  He also reported recurrent anxiety attacks.  He told the physician that he has become a social recluse.  He denied hallucinations and delusions, but he reported problems with concentration and memory.  He told the physician that he is easily frustrated.  

On examination, the physician found that the Veteran was functioning within the low average range of intellectual functioning and stated that his basic academic skills were below high school equivalents.  He found that the Veteran had a possibility of some depression and hypochondriac tendencies, though the examiner noted that the Veteran reported "more severe depression."  The physician also noted that the Veteran had problems with PTSD.  The physician noted that the Veteran was casually dressed and appropriately groomed.  He was tense, anxious, and edgy; further, he was noted to be irritable.  The Veteran was oriented in al spheres, and the physician found no object evidence of hallucinations or delusions.  His attention, concentration, and memory were impaired.  He exhibited no evidence of looseness of associations, flight of ideations, or push of speech.  The physician found that the Veteran's fund of knowledge was appropriate for his educational level and background; there were no obsessive thoughts or compulsive actions.  The Veteran denied suicidal and homicidal ideations.  

An additional record contained within the documents from SSA included a notation regarding the Veteran's mental health.  The Veteran was euthymic with broad affect, his insight was fair, his judgment was within normal limits, he denied suicidal and homicidal ideations, but his recent memory was "severely deficient."  However, the clinician noted that the testing regarding the Veteran's memory was not the "standard protocol" for this task, and as such no weight was given to the opinion regarding the Veteran's memory limitations.  The clinician noted that the Veteran was working as a custodian, that he does housework and yard work, prepares food, watches TV, plays on the computer, talks on the phone, reads, goes out to dinner with his wife, hunts and fishes.  The clinician found that the Veteran's allegations were apparently credible.  

In May 2011, the Veteran was provided a VA examination for his claim of PTSD, to determine the current level of severity of the Veteran's PTSD.  The examiner (Dr. S.S.) noted that the Veteran had been to mental health previously, but that his last appointment was approximately 1.5 years previously.  He also noted the Veteran's diagnoses of PTSD, anxiety disorder, and major depression.  The Veteran was not seeking any treatment at that time, and explained to the examiner that he did not like to take psychotropic medications.  

The Veteran reported that he had been thinking about Vietnam quite a bit "lately."  He reported that anything can trigger memories of the past.  He stated that if he finds something on the road, it will remind him of Vietnam, he also reported nightmares.  He told the examiner that he gets about 4 or 5 hours of sleep per night, but that it is not restful.  He also reported nightmares and described the experience of seeing D.A. getting shot, as well as a soldier being injured.  The Veteran also reported that he has dreams about sitting on guard duty and reaching for a rifle that is not there when he sees the enemy coming.  The Veteran told the examiner that he is unable to watch anything relating to war on television; he also said that he is hypervigiliant with loud sounds.  He also reported that he has woken up at night with the pillows and sheets wet due to his sweat.  He described panic attacks and said that he feels anxious and nervous, and that it mostly happens at night.  He told the examiner that he has difficulty around crowds and that he keeps his back towards the wall if he is around people.  He also reported feelings of depression.  He denied suicidal thoughts.  He also reported losing his temper.  The Veteran stated that he spends time at home, and that he likes to live alone with his wife on a hill.  He said he is independent, and reported that he likes to fish and goes to church.  

Upon examination the Veteran was described as pleasant.  He seemed calm, was well-groomed, and his speech and language were normal.  His behavior was appropriate, his thought process was coherent and logical, and his thought content showed no delusions, no audiovisual hallucinations, and no active suicidal or homicidal thoughts.  He was oriented in all spheres.  His memory was intact; he had fair intact insight and judgment and was found to be of average intellectual functioning.  The examiner confirmed the diagnosis of PTSD and assigned a GAF score of 60.

A VA treatment note from January 2012 showed that the Veteran was continuing to suffer from depression and insomnia.  He reported problems with loud noises, but denied a history of self-harm.  The clinician found that the Veteran would benefit from PTSD therapy in order to reduce the Veteran's symptoms.  

Then, in May 2012, the Veteran was seen for another VA mental health examination.  The examiner (Dr. S.S.) reviewed the Veteran's claims file; to include the Veteran's other service-connected disabilities and his previous VA examinations.  The Veteran continued to report problems relating to intrusive thoughts and flashbacks from the past.  He reported that he thinks about his stressors "all the time."  He also reported nightmares about 2 or 3 times a week and he told the examiner that he sleeps for about 3 to 5 hours per night.  He also reported waking up soaking wet from sweat.  He reported panic attacks "more than a couple of times a week" and he stated that they especially happen at night when he wakes up anxious, nervous, and sweating.  He reported avoiding war-related events on television and stated that loud noises bother him.  He also stated that he "cannot tolerate people" and that he gets anxious, nervous, and irritable.  He reported that he has road rage, problems with mood, and depression.  He denied suicidal ideation.  The Veteran reported that he spends his time at home; he denied going to church and denied socializing.  

Upon examination, the examiner founds that the Veteran was casually dressed and had adequate personal hygiene.  He described his mood as "grumpy" and the Veteran displayed tremors that he described as being secondary to his anxiety.  He denied suicidal and homicidal thoughts.  He showed fairly intact insight and judgment.  The examiner assigned a GAF score of 45.  In providing his opinion, the examiner found that the Veteran suffers from symptoms of PTSD relating to intrusive thoughts, flashbacks, and nightmares.  The Veteran reported thinking about the war all the time; he also had issues with hypervigilance and waking up with anxiety at night.  The Veteran's social anxiety issues preclude him from any socialization.  He also has mood and irritability issues related to his PTSD.  The examiner found that the Veteran's PTSD symptoms had increased compared to his last evaluation. 

The examiner found that the Veteran's symptoms affect him moderately-to-severely with functional impairment, combined with his hearing loss and tinnitus symptoms.  The examiner described the Veteran's social and occupational impairment to cause "impairment with deficiencies in most areas" including, work, school, family relations, judgment, thinking, or mood.  

C. Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's overall symptomatology from November 1, 2006 through January 30, 2012, primarily manifested by anxiety disorder with depression most nearly approximated a 50 percent rating and no higher.  During the entire period from November 1, 2006 through January 30, 2012, the Veteran exhibited occupational and social impairment due to such symptoms as:  depressed mood, anxiety, social isolative behavior, difficulty concentrating, disturbances in motivation, and trouble sleeping through the night.  

With respect to the Veteran's mood, the Board notes that the Veteran has reported depression and anxiety throughout the entire course of the appeal.  Indeed, the evidence shows that the Veteran has suffered from continued and severe anxiety and depression over the course of his treatment.  He described his feelings of anxiety that caused him to wake up sweating in the middle of the night and that his depression interfered with his desire to be around anyone.  He repeatedly said that he liked being alone.  Except for in October 2006, the Veteran thereafter consistently denied suicidal thoughts which shows this symptom is not the frequency, duration, and severity as contemplated in a 70 percent rating.  With regard to the frequency and severity of his symptoms, the Veteran repeatedly reported them beginning from his first mental health treatment in 2006.  The Veteran has shown disturbances of mood and motivation that have spanned a long duration, but the severity of these feelings have been moderate throughout the course of his treatment, resulting in a moderate overall impact on the Veteran's functioning.  As a result, the Board finds that the Veteran's mood disturbances do not rise to the level of "near continuous" or result in the inability to perform activities of daily living as required for a 70 percent rating before January 31, 2012.  

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having normal thought processes.  At each examination, the examiners specifically stated that the Veteran's thought content showed no manifestation of psychoses.  At each treatment note, there was no evidence of hallucinations or delusions.  Overall, there appears to be infrequent and mild impact on the Veteran's judgment and thinking by his PTSD.  Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology does not more nearly approximate the symptoms and manifestations required for a 70 percent rating before January 31, 2012.

Regarding the Veteran's social functioning; the evidence shows that he has been able to maintain some social interactions.  He is married and expressed interest in activities such as fishing at his examination in May 2011.  The Veteran also reported that he liked coaching basketball during treatment notes from 2007.  Thus, even if the Veteran had difficulty in maintaining relationships, it cannot be persuasively said that the Veteran was completely unable to establish and maintain effective relationships, indicative of a 70 percent rating, before January 31, 2012.  

Furthermore, with respect to the Veteran's occupational functioning, the evidence shows that the Veteran was able to think rationally and reasonably about the construction of his home, to include the problems he encountered.  Additionally, in notes from 2007, the Veteran reported coaching basketball and stated that he enjoyed it.  Thus, while there are some impediments to the Veteran's occupational functioning caused by his PTSD symptoms, he did not demonstrate occupational impairment to a degree that was required for the 70 percent rating prior to January 31, 2012.  
  
Finally, the Board notes that the Veteran was assigned GAF scores of 50, 50, 50, and 60, throughout the course of the appeal period.  These GAF scores suggest no more than moderate impairment, which is consistent with either a 30 or 50 percent rating.  In this regard, the Board finds that due to the frequency, severity, and duration of the Veteran's symptomatology, the Veteran's GAF scores indicate a moderate difficulty in social and occupational functioning, as evidenced by his treatment records and self-reported isolation and difficulty with certain occupational tasks and environments.  Furthermore, the Board notes that no point during the period before January 31, 2012, was the Veteran's GAF score below 50, which would indicate more serious symptoms including suicidal ideation, obsessional rituals, and other problematic judgment that would illustrate serious impairment in social and occupational functioning.  Also, crucially, the May 2012 VA examiner (who also examined the Veteran in May 2011) specifically indicated that the Veteran's PTSD symptoms had increased since his last evaluation.  The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of his impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  Thus, a persuasive showing of an increase in symptomatology was not factually ascertainable until May 2012, notwithstanding the RO's assignment of an effective date of January 31, 2012 for the 70 percent rating. 

Given the above, the Board finds the symptomatology and disability picture as a whole more closely approximate the criteria for the 50 percent rating from November 1, 2006 to January 30, 2012.  The Board does not find, however, that the evidence more closely approximated the 70 percent rating criteria prior to January 31, 2012. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In summary, the Board concludes that the Veteran's PTSD is most adequately addressed by the 50 percent rating criteria from November 1, 2006, through January 30, 2012.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  However, insofar as the preponderance of the evidence is against the Veteran's claim for an effective date prior to January 31, 2012, for the assignment of a 70 percent rating for the Veteran's PTSD, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date prior to January 31, 2012, for the award of a 70 percent rating for service-connected PTSD is denied.

Entitlement to a disability rating of 50 percent, but no higher, for service-connected PTSD is granted from November 1, 2006 to January 30, 2012, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


